WISDOM, Circuit Judge, dissenting:
I agree with the majority’s vacating the order of the district court. I would remand the case, however, for a hearing to determine whether the defendants have satisfied the Fourteenth Amendment criteria established in Youngberg as the minimum standards for the care of the mentally retarded.
I disagree with the majority’s expansive view of the Eleventh Amendment and of Pennhurst II. The coexistence of similar federal and state rights and remedies does not deprive a federal court of jurisdiction. The plaintiffs brought the action in the federal court, alleging deprivation of their Fourteenth Amendment rights. As early as its order of May 13, 1983, the district court stated:
The central focus of this case is the right of plaintiffs to safe conditions and to be free from harm, and the right to be free from unnecessary institutionalization. Also, the nature and duration of commitment must bear some reasonable relation to its purpose. The court recognizes the existence of the these rights under the Fourteenth Amendment of the United States Constitution.
Order of May 13, 1983 (filed May 19, 1983), at 2-3. In its order of October 3, 1984, the district court again said:
Lelsz v. Kavanagh was brought under the Fourteenth Amendment to the Constitution, and the court’s primary obligation in this case is to enforce the Constitution.
The Eleventh Amendment enjoys no exalted position over the Fourteenth. If the plaintiffs have not had a full and fair hearing on their federal rights, they are entitled to one. The decision of the majority deprives them of a hearing on their federal claim.